DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-8, 10 and 13-15 are pending; claims 1 and 13 are independent. Claims 9, 11 and 12 have been cancelled.
Reasons for Allowance 
3.	Claims 1-8, 10 and 13-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art either alone or in combination teaches,
A display control device, comprising:
a first display control unit configured to display for inspection in a first display area of a
display device values of a plurality of molding conditions that are based on molding data used in a current molding operation of an injection molding machine;
a data setting unit configured to set as the molding data the values of the plurality of molding conditions that are displayed in the first display area;
a storage unit configured to store the molding data that were set by the data setting unit; and
a second display control unit configured to display for inspection in a second display area of the display device values of a plurality of molding conditions that have been set by the data setting unit and make up past molding data stored in the storage unit, in 
wherein the first display control unit displays the values of the plurality of molding conditions in the first display area, based on layout information including a display size and a display position of the plurality of molding conditions in the first display area; and based on the layout information, and in a same layout as that of the first display area, the second display control unit displays for inspection in the second display area the values of the plurality of molding conditions, such that:
display positions of the molding conditions in the second display area are the same as display positions of the molding conditions in the first display area; and a display size of the molding conditions in the second display area is in line with a size of the second display area.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the first display control unit is configured to emphasize in the first display area only the values of the molding conditions that differ from the values of the plurality of molding conditions displayed for inspection in the second display area and/or the second display control unit is configured to emphasize in the second display area only the values of the molding conditions that differ from the values of the plurality of molding conditions displayed in the first display area.


With respect to claim 13, the prior art either alone or in combination teaches,
A display control method, comprising:
a first step of, by a first display control unit, displaying for inspection in a first display area of a display device values of a plurality of molding conditions that are based on molding data used in a current molding operation of an injection molding machine;
a second step of, by a data setting unit, setting as the molding data the values of the plurality of molding conditions that are displayed in the first display area;
a third step of storing in a storage unit the molding data that were set; and
a fourth step of, by a second display control unit, displaying for inspection in a second display area of the display device values of a plurality of molding conditions that have been set by the data setting unit and make up past molding data stored in the storage unit, in order to simultaneously display and compare the values displayed in the first display area and the values displayed in the second display area;
wherein, in the first step, the first display control unit displays the values of the plurality of molding conditions in the first display area, based on layout information including a display size and a display position of the plurality of molding conditions in the first display area; and 
in the fourth step, based on the layout information, and in a same layout as that of the first display area, the second display control unit displays for inspection in the second display area the values of the plurality of molding conditions, such that:
display positions of the molding conditions in the second display area are the same as display positions of the molding conditions in the first display area; and

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
the method further comprising at least one of: emphasizing in the first display area only the values of the molding conditions that differ from the values of the plurality of molding conditions displayed for inspection in the second display area; or emphasizing in the second display area only the values of the molding conditions that differ from the values of the plurality of molding conditions displayed in the first display area.

5.	Claims 2-8, 10 and 14-15 are dependent on allowable independent claim

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Araki (US 2006/0235568), relates to a display controller for displaying molding condition setting data and monitoring data, provided for an injection molding machine.
B.	Konishi (US 2003/0082255), relates to injection molding machines and, more particularly, to an injection molding machine having a display apparatus. 
C.	Huang (US 6,907,565), relates to the field of computer system networks.  More specifically, the present invention pertains to a platform-independent method and system for creating, viewing and editing electronic documents using a Web browser. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/13/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625